Per Curiam.

The 9th rule of April term, 1796, provides that “ If either party shall in pleading, in 6C any degree, tender an issue to the country, and if “ the opposite party shall not demur to the pleading, '£ within tiventy days after service of a copy thereof, u the cause shall in each of these cases, be deemed to “ be at issuebut here was a demurrer filed within the twenty days, and the striking out the similiter from the replication which had been filed was not necessary. Let the verdict be set aside with costs.